 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    IN RE DAWN D. DILLON ESTATE,                            Case No. 2:18-cv-01582-JCM-GWF
 8                                           Plaintiff,
              v.                                                            ORDER
 9
      BAYVIEW LOAN SERVICING,
10    LLC, et al.,
11                                        Defendants.
12

13          This matter is before the Court on Defendant Ditech Financial LLC’s (“Ditech”) Motion
14   to Stay Discovery Pending Decision of the Motion to Dismiss (ECF No. 23), filed September 24,
15   2018. Defendant JPMorgan Chase Bank, N.A. filed its Joinder to Ditech’s Motion (ECF No. 25)
16   on September 26, 2018, and Defendants Bayview Loan Servicing LLC, Bank of New York
17   Mellon Trustee to CWALT Inc., Mortgage electronic Registration Systems, Inc., Bank of
18   America, N.A., and Seaside Trustee, Inc., filed their Joinder to Ditech’s Motion (ECF No. 26) on
19   September 28, 2018. Plaintiff filed her Rejection of all Defendant(s) Stay of Discovery (ECF
20   No. 27) on October 9, 2018. Ditech filed its Reply to Plaintiff’s Rejection (ECF No. 32) on
21   October 16, 2018.
22                                                BACKGROUND
23          On August 20, 2018, Plaintiff filed a Praecipe for Personal Summons Extraordinary Writ
24   of Execution Involuntary Bankruptcy Foreign Proceedings & Action. ECF No. 1. While it is
25   unclear to the Court which allegations Plaintiff sets forth in her Praecipe, the general facts
26   surround certain real property located at 5003 Thunder River Circle, Las Vegas, Nevada 89148
27   (“Subject Property”) and foreclosure prevention.
28
                                                          1
 1                                             DISCUSSION

 2           The Federal Rules of Civil Procedure do not provide for automatic or blanket stays of

 3   discovery when a potentially dispositive motion is pending. See Skellerup Indus. Ltd. V. City of

 4   L.A., 163 F.R.D. 598, 600-1 (C.D. Cal. 1995). Ordinarily, a dispositive motion does not warrant

 5   a stay of discovery. See Twin City Fire Insurance v. Employers of Wausau, 124 F.R.D. 652, 653

 6   (D. Nev. 1989). See also Turner Broadcasting System, Inc. v. Tracinda Corp., 175 F.R.D. 554,

 7   556 (D. Nev. 1997). The moving party carries the heavy burden of making a strong showing of

 8   why discovery should be denied. Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D.

 9   Nev. 2013).

10          Courts have broad discretionary power to control discovery. See Little v. City of Seattle,

11   863 F.2d 681, 685 (9th Cir.1988). When deciding whether to grant a stay of discovery, the Court

12   is guided by the objectives of Fed. R. Civ. Pro. 1 that ensures a “just, speedy, and inexpensive

13   determination of every action.” Kor Media Group, 294 F.R.D. at 581. The Court may grant a

14   motion to stay discovery when “(1) the pending motion is potentially dispositive; (2) the

15   potentially dispositive motion can be decided without additional discovery; and (3) the Court has

16   taken a “preliminary peek” at the merits of the potentially dispositive motion and is convinced

17   that the plaintiff will be unable to state a claim for relief.” Kor Media Group, 294 F.R.D. at 581.

18   Common examples of when a stay is warranted are cases involving jurisdiction, venue or

19   immunity as preliminary issues. Twin City Fire Ins. Co., 124 F.R.D. 662, 664 (D. Nev. 2007).

20   Furthermore, a stay of discover might be appropriate where the complaint was utterly frivolous

21   or filed merely for settlement value. 4 J. Moore, Federal Practice § 26.70[2s] at 461.

22          After conducting its “preliminary peek” of Plaintiff’s Praecipe and (ECF No. 1) and

23   Defendants’ Motions to Dismiss (ECF Nos. 7, 13, 17, 20, and 21), the Court finds the stay of

24   discovery is warranted. The issues raised in the motions to dismiss deal with issues of law and

25   do not require further factual discovery at this time. Moreover, the Plaintiff will not be

26   prejudiced by a temporary stay of discovery. Accordingly,

27   ...

28   ...
                                                      2
 1          IT IS HEREBY ORDERED that Defendant Ditech Financial LLC’s Motion to Stay

 2   Discovery Pending Decision of the Motion to Dismiss (ECF No. 23) is granted.

 3          IT IS FURTHER ORDERED that the parties shall file a proposed discovery plan and

 4   scheduling order within fourteen (14) days of the Court’s ruling on Defendants pending motions

 5   to dismiss, in the event the motions are denied.

 6          Dated this 18th day of October, 2018.

 7

 8

 9                                                          GEORGE FOLEY, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                        3
